Case 2:19-cv-10887-FMO-MRW Document 29 Filed 08/18/20 Page 1 of 2 Page ID #:231



  1

  2

  3

  4                                               JS-6
  5

  6

  7

  8                                UNITED STATES DISTRICT COURT
  9                               CENTRAL DISTRICT OF CALIFORNIA
 10

 11   LA HARDWOOD FLOORING, INC., a                      Case No. 2:19-cv-10887-FMO-MRW
      California corporation;
 12                                                      ORDER GRANTING JOINT
                              Plaintiff,                 STIPULATION [28] OF
 13                                                      DISMISSAL WITH PREJUDICE
                     v.                                  PURSUANT TO FED. R. CIV. P.
 14                                                      41(a)(1)(A)(ii)
      BEAUFLOR USA, LLC, a Georgia limited
 15   liability company; and DOES 1 through 50,          (Filed concurrently with Stipulation)
      inclusive,
 16

 17
                                           Defendants.
 18   BEAUFLOR USA, LLC,
                   Counter-Claimant,
 19
          vs.
 20
      LA HARDWOOD FLOORING, INC., a
 21   California corporation,
 22                           Counter-Defendant.

 23

 24

 25

 26

 27

 28


      523117.00605/121584846v.1                                     Case No 2:19-cv-10887-FMO-MRW
           [PROPOSED] ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
Case 2:19-cv-10887-FMO-MRW Document 29 Filed 08/18/20 Page 2 of 2 Page ID #:232



  1
              The Court, having considered the Joint Stipulation to Dismiss with Prejudice
  2
      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) (the “Stipulation of Dismissal”) and for
  3
      good cause shown, hereby ORDERS AS FOLLOWS:
  4

  5
              1.     The Stipulation of Dismissal is granted and the Complaint and Counter-
  6
      Claim asserted by and against Plaintiff and Counter-Defendant LA Hardwood
  7
      Flooring, Inc. (“LA Hardwood”) and Defendant and Counter-Claimant Beauflor
  8
      USA, LLC (“Beauflor” together with the LA Hardwood, the “Parties”) in the above-
  9
      entitled action are hereby dismissed with prejudice.
 10

 11
              2.     The Parties shall each bear their own attorneys’ fees, costs, and expenses
 12
      in connection this action.
 13

 14
      IT IS SO ORDERED.
 15

 16
      Dated: August 18, 2020                   ___________/s/________________
 17                                            HON. FERNANDO M. OLGUIN
 18                                            United States District Judge

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


      523117.00605/121584846v.1                    2                  Case No 2:19-cv-10887-FMO-MRW
           [PROPOSED] ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
